Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 1 of 8 PageID #: 113



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X 1:19-cv-1301-RLM
VANESSA WICKHAM,

                                   Plaintiff,                              ATTORNEY DECLARATION
          - against -                                                      IN SUPPORT


PHILADELPHIA INDEMNITY INSURANCE COMPANY,

                                    Defendant.
-----------------------------------------------------------------------X

          SALVATORE J. DeSANTIS, pursuant to 28 U.S.C. §1746, declares and states:

          1.      I am an attorney duly admitted to practice law before the United States District

Court for the Eastern District of New York, and respectfully declare the following:

          2.      I am a principal in the law firm of MOLOD SPITZ & DeSANTIS, P.C., attorneys

for the Defendant, PHILADELPHIA INDEMNITY INSURANCE COMPANY, in the above-

captioned action. As such, I am fully familiar with the above-captioned action and the relief

sought herein through the file maintained by this office and the associated investigation of the

matter.

          3.      This Declaration is submitted in Support of the Defendant’s PHILADELPHIA

INDEMNITY INSURANCE COMPANY (“Philadelphia”) Motion, pursuant to FRCP 12(c),

seeking an Order dismissing the entire Amended Complaint for failing to meet the Policy

conditions precedent and, if not the entire action, dismissing plaintiff’s Second and Third Claims

for Relief, alleging tortious conduct and violations of GBL § 349, respectively, because plaintiff

has not sufficiently pled conduct distinct from the alleged breach of the Policy and because she

has not sufficiently pled deceptive practices under the statute.




                                                                                                1
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 2 of 8 PageID #: 114



        4.       Defendant initially sought permission to file a motion to dismiss the Second,

Third and Fourth Causes of Action in the initial complaint (filed in the Southern District). After

a pre-motion conference held on June 13, 2019 the Court issued an order to eliminate or at least

narrow the motion to dismiss. In the Amended Complaint filed June 18, 2019 (Document 24),

plaintiff deletes the allegations in the “Third Claim for Relief” (regarding alleged tortious

conduct) and Plaintiff’s prior “Fourth Claim for Relief” (alleging violations of GBL ¶349) is

now the “Third Claim for Relief.” From the previous “Fourth” to the present Third,” Plaintiff

removed paragraph 40 alleging “fraud upon the public” and the claim of “fraud” in paragraph 41.

To the “Underlying Facts” plaintiff inserts additional allegations at paragraph 20, now alleging it

provided certain materials and that defendant “yet failed to adjust” despite Defendant having no

obligation to do so. To buttress her New York General Business Law § 349 claim, plaintiff adds

a new paragraph 37 that contains six (6) other cases against Philadelphia, alleging that from her

attorney’s “cursory search of the New York State Court Docket” these cases support a showing

of legally sufficient pleadings for a GBL §349 cause of action. However, a review of the 6 cases

compels the opposite conclusion.

                             THIS ACTION IS A CONTRACT CLAIM.

        5.       This action is brought by plaintiff seeking Supplemental Underinsured Motorist

(“SUM”) benefits in lieu of arbitration1 under a commercial policy of insurance (the “Policy”)

issued to Breaking Ground Housing Development Fund Corporation (“Breaking Ground”) by

Defendant Philadelphia and arising out of a two-vehicle motor vehicle accident that occurred on

or about October 23, 2016 (the “accident”). A copy of the Philadelphia Policy is appended as

Exhibit A.


1
 Under the New York Insurance Law, the covered person in a non-minimal coverage situation can opt to litigate for
SUM benefits in lieu of arbitration. N.Y. Comp. Codes R. & Regs. Title 11 (1999), §60-2 (Regulation 35-D).

                                                                                                               2
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 3 of 8 PageID #: 115



       6.      The Philadelphia Policy contains certain conditions that must be satisfied before

plaintiff is entitled to any of the Policy’s SUM benefits, as follows:

       [S]ubmit to an examination under oath. Id. p. 3, §2 (“Notice and Proof of
       Claim”).

       [S]ubmit to physical examinations by physicians we select and as often as we
       may reasonably require Id.

       Exhaustion Required[.] [except for §“10.” regarding advances] we will pay
       under this SUM converge only after the limits of all liability have been used up
       under all motor vehicle bodily injury liability insurance policies […]. Id. p. 4, §9.

       Release or Advance[.] An insured shall not otherwise settle with any negligent
       party, without our written consent, such that our rights would be impaired. Id. p.
       4, §10.

       Arbitration[.] If any insured making claim under this SUM Coverage and we do
       not agree that such insured is legally entitled to recover damages from the owner
       or operator of an uninsured motor vehicle because of bodily injury sustained by
       the insured, or do not agree as to the amount of payment that may be owing
       under this SUM coverage, then, at the option and upon written demand of such
       insured, the matter or matters upon which such insured and we do not agree shall
       be settled by arbitration, administered by the American Arbitration Association,
       pursuant to procedures prescribed or approved by the Superintendent of Financial
       Services for this purpose. (emphasis added) Id. p. 4, §12.

       7.      Despite plaintiff failing to meet the Policy Conditions by not submitting to an

examination under oath and a physical examination, the plaintiff commenced this action in lieu

of arbitration only eighteen (18) days after the Stipulation of Discontinuance was filed in court in

the underlying action.     If it was not for the fortuitous fact that plaintiff was driving her

employer’s vehicle that happened to have SUM coverage, plaintiff would have had no further

recourse. Fortunately for plaintiff, she is a third-party beneficiary of the contract between her

employer and Philadelphia. Under the Policy, plaintiff has only two choices if Philadelphia and

she do not agree on the damages. She could take the faster approach and file for Arbitration or

she could file a plenary action. The Amended Complaint at best pleads only a breach of contract



                                                                                                  3
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 4 of 8 PageID #: 116



claim for SUM benefits under the Policy (First Claim for Relief). It is submitted that this claim

does not even ripen to a breach until plaintiff satisfies the conditions in the policy and proves that

she sustained serious injuries in excess of $100,000.

        8.       The Amended Complaint does not sufficiently demonstrate that plaintiff has

satisfied the Policy conditions precedent, or plead the two (2) other causes of action, alleging

tortious conduct (the “Second Claim for Relief”) and violations of GBL §349 (the “Third Claim

for Relief”), requiring dismissal of these pleadings pursuant to FRCP 12(c) and 12(d).                          As

amplified in the Defendant’s Memorandum of Law, these causes of action are not plausible.

                        THE UNDERLYING ACCIDENT AND LAWSUIT.

        9.       At the time of the accident, Plaintiff was an employee of Breaking Ground and

she was operating the Breaking Ground-owned motor vehicle in the course and scope of her

employment.2

        10.      At the time of the accident, the adverse vehicle was owned and operated by

Francis P. Maruna and Alan Maruna (the “Maruna Defendants”).

        11.      At all times relevant, the Maruna Defendants were covered for motor vehicle

accident-related claims by a policy afforded by the Safeco Insurance Company (“Safeco”),

providing bodily injury coverage limit of $100,000 per person/per accident (policy number

K3027533). Amended Complaint ¶14.

        12.      On November 10, 2016, Plaintiff commenced an action against the Maruna

Defendants, in Supreme Court, Kings County, Vanessa Wickham v. Francis P. Maruna, et al.,

Index No. 519906/2016 (the “underlying action”) alleging, inter alia, that as a result of the

negligence of the Maruna Defendants, plaintiff sustained “serious injuries as defined by the No-


2
  As such, plaintiff maintains an associated Worker’s Compensation claim in lieu of no-fault (State Insurance Fund
File No. 6895 6523-321).

                                                                                                                     4
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 5 of 8 PageID #: 117



Fault Insurance Law of the State of New York.” Complaint ¶9. A copy of the underlying

action’s Summons and Complaint is appended as Exhibit B.

       13.    On January 13, 2017, issued was joined by the filing of the Maruna Defendants’

Answer, inter alia, denying that plaintiff’s injuries were caused by the negligence of the Maruna

Defendant’s and denying that plaintiff sustained “serious injuries as defined by the No-Fault

Insurance Law of the State of New York” as alleged in the Complaint. Answer ¶¶3-4. A copy of

the Maruna Defendants’ Answer is appended as Exhibit C.

       14.    On January 9, 2018, plaintiff filed the Note of Issue in the underlying action,

indicating in the attached Certificate of Readiness that discovery was completed. A copy of the

Note of Issue and Certificate of Readiness is appended as Exhibit D. However, on the same day,

Justice Martin Schneier issued Final Pre-Note Order providing that the independent medical

examinations (“IMEs”) were still outstanding. A copy of Justice Schneier’s Order (entered

January 10, 2018) is appended as Exhibit E.

       15.    Coverage under the policy is excluded and does not apply per Exclusion 3, “for

non-economic loss, resulting from bodily injury to an insured and arising from an accident in

New York State, unless the insured has sustained serious injury as defined in Section 5102(d) of

the New York Insurance Law.” In the underlying action, there was never an admission, order or

judicial determination that plaintiff sustained a “serious injury” under the No-Fault Threshold

pursuant to Insurance Law §5102(d).

       16.    On January 7, 2019, following the Defendant’s consent, Safeco Insurance paid

plaintiff (via her attorneys) the limits of its underlying policy ($100,000). See, Amended

Complaint; Exhibit C - Document No. 24-3. It took over twenty-six (26) months from the date of




                                                                                               5
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 6 of 8 PageID #: 118



the accident until the day of payment for plaintiff to recover the full amount of the underlying

policy.

          17.   Also, the associated Stipulation of Discontinuance, with prejudice, was filed with

the court on February 7, 2019, taking the parties to the underlying action another twenty (27)

days to finalize the underlying action. A copy of the court-filed Stipulation of Discontinuance is

appended as Exhibit F.

                RELEVANT PROCEDURAL HISTORY OF THIS ACTION.

          18.   On February 20, 2019, plaintiff commenced the instant action in the Southern

District of New York, choosing litigation in lieu of arbitration under the Defendant’s SUM

policy provisions (Policy, Exhibit A, supra), and without an examination under oath or physical

examination having been held. A copy of the plaintiff’s initial Summons and Complaint is

appended as Exhibit G.

          19.   Following the Order of Judge Analisa Torres dated February 26, 2019, the action

was transferred from the Southern District of New York to the Eastern District of New York on

the basis of venue.

          20.   On April 12, 2019, the Defendant’s Answer was filed within the parties’

stipulated timeframe. A copy of the Defendant’s Answer is appended as Exhibit H.

          21.   On June 13, 2019, a pre-motion conference was held pursuant to Hon. Mann’s

Rule III.B.1.

          22.   On June 18, 2019, plaintiff filed the Amended Complaint. A copy of the

Amended Complaint along with its associated Exhibits is appended as Exhibit I.

          23.   On June 27, 2019 the Answer to the Amended Complaint was filed. A copy of the

Answer to the Amended Complaint is appended as Exhibit J.



                                                                                                6
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 7 of 8 PageID #: 119



          THE SECOND AND THIRD CLAIMS FOR RELEIF MUST BE DISMISSED.

           24.      Although this is a contract action in lieu of arbitration, the Amended Complaint

seeks damages in three (3) causes of action entitled “Claims for Relief.”

           25.      Plaintiff’s First Claim for Relief seeks damages under the SUM policy for

defendant’s alleged breach of contract. Defendant has no issue with this cause of action.

Amended Complaint ¶¶25 – 27.

           26.      Plaintiff’s Second Claim for Relief seeks damages for Defendant’s alleged

tortious conduct and for breaching the covenant of good faith and fair dealing. Amended

Complaint ¶¶28 – 31. The Second Claim cannot stand because plaintiff’s action is exclusively

grounded in the alleged breach of the Policy.

           27.      Plaintiff’s Third Claim for Relief seeks damages for Defendant’s alleged

violations of New York General Business Law §349, claiming a pattern of consumer–oriented

deception allegedly shown by a “cursory search of the New York State Court docket since 2018

[that] indicates that there are numerous ongoing matters against Defendant involving the same or

similar facts alleging that Defendant refuses to pay underinsured/uninsured motorist coverage

benefits in the State of New York.” Plaintiff incorporates the titles of six (6) pending lawsuits3

as part of this Third Claim for Relief. Amended Complaint ¶¶32 – 42.                         A review of the


3
    The cited actions are as follows:

(1) Americo Paolucci v. Philadelphia Indemnity Insurance Company et al., Sup. Ct., Erie Cty, Index No.
    800822/2018;
(2) Andrea Cornachio v. Philadelphia Indemnity Insurance Company, Sup. Ct., Bronx Cty., Index No.
    22039/2018E;
(3) Bonnie R. Schreiber v. Philadelphia Indemnity Insurance Company et al., Sup. Ct., Suffolk Cty., Index
    No. 616641/2018;
(4) Miguel Abad v. Philadelphia Indemnity Insurance Company et al., Sup. Ct., Bronx Cty., Index
    No.23068/2018E;
(5) Sidartha G. Persaud v. Philadelphia Indemnity Insurance Company, Sup. Ct., Qns. Cty., Index No.
    712222/2018; and
(6) Tracie L. Zajac. v. Philadelphia Indemnity Insurance Company, Sup. Ct., Erie Cty., Index No.
    802584/2019.

                                                                                                            7
Case 1:19-cv-01301-RLM Document 28-1 Filed 07/12/19 Page 8 of 8 PageID #: 120



associated, publicly available pleadings shows that plaintiff’s use of their existence is extremely

misleading. None of the six cases cited support the Third Claim for Relief. Rather the plaintiffs

in each one of the cases are solely seeking benefits pursuant to the SUM endorsement of the

Philadelphia policy. A copy of each of the associated six (6) complaints is appended as Exhibits

K1 – K6.

       28. As set forth in the associated Defendant’s Memorandum of Law, pursuant to FRCP

12(c), the entire Amended Complaint should be dismissed until the conditions precedent in the

Policy are met. Further, the Second Claim for Relief (i.e., tortious conduct) and Third Claim for

Relief (i.e., violations of GBL §349) on the grounds that they fail to adequately plead their stated

causes of action.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on the 12th day of July 2019.

                                              Respectfully,
                                              S/ Salvatore J. DeSantis
                                              Salvatore J. DeSantis

                                              MOLOD SPITZ & DeSANTIS, P.C.
                                              Attorneys for Defendant
                                              PHILADELPHIA INDEMNITY
                                              INSURANCE COMPANY
                                              1430 Broadway, 21st Floor
                                              New York, NY 10018
                                              Tel: (212) 869-3200
                                              Email: sdesantis@molodspitz.com
                                              Our File: PHIC-889
To:

Thomas Miller, Esq.
Jaroslawicz & Jaros, LLC
Attorneys for Plaintiff
225 Broadway, 24th Floor
New York, NY 10007
Tel: 212-227-2780
Email: tmiller@lawjaros.com


                                                                                                  8
